     Case 5:20-cv-00277-KK Document 1 Filed 02/12/20 Page 1 of 7 Page ID #:1




 1        CENTER FOR DISABILITY ACCESS
          Ray Ballister Jr., Esq., SBN 111282
 2        Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
 3        Dennis Price, Esq., SBN 279082
          Mail: 8033 Linda Vista Road, Suite 200
 4        San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
 5        phylg@potterhandy.com
 6        Attorneys for Plaintiff
 7
 8
                                  UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11        Gwendolyne (Wendy) Clouser,               Case No.

12                  Plaintiff,
                                                    Complaint For Damages And
13          v.                                      Injunctive Relief For Violations
                                                    Of: American’s With Disabilities
14        Doves of Big Bear Valley,                 Act; Unruh Civil Rights Act
          Incorporated, a California
15        Nonprofit Corporation; and Does 1-
          10,
16
                    Defendants.
17
18
              Plaintiff Gwendolyne (Wendy) Clouser complains of Doves of Big Bear
19      Valley, Incorporated, a California Nonprofit Corporation; and Does 1-10
20
        (“Defendants”), and alleges as follows:
21
22
23        PARTIES:

24        1. Plaintiff is a California resident with physical disabilities. Plaintiff is

25      substantially impaired in her mobility due to spinal stenosis, an abnormal

26      narrowing of the spinal canal, which causes pressure on the spinal cord and

27      nerves. Plaintiff also has low vision and limited peripheral vision.

28        2. Defendant Doves of Big Bear Valley, Incorporated owned the real


                                                1

        Complaint
     Case 5:20-cv-00277-KK Document 1 Filed 02/12/20 Page 2 of 7 Page ID #:2




 1      property located at or about 217 W. Big Bear Blvd., Big Bear, California, in July
 2      2019.
 3        3. Defendant Doves of Big Bear Valley, Incorporated owns the real
 4      property located at or about 217 W. Big Bear Blvd., Big Bear, California,
 5      currently.
 6        4. Defendant Doves of Big Bear Valley, Incorporated owned Doves Thrift
 7      Store located at or about 217 W. Big Bear Blvd., Big Bear, California, in July
 8      2019.
 9        5. Defendant Doves of Big Bear Valley, Incorporated owns Doves Thrift
10      Store (“Store”) located at or about 217 W. Big Bear Blvd., Big Bear, California,
11      currently.
12        6. Plaintiff does not know the true names of Defendants, their business
13      capacities, their ownership connection to the property and business, or their
14      relative responsibilities in causing the access violations herein complained of,
15      and alleges a joint venture and common enterprise by all such Defendants.
16      Plaintiff is informed and believes that each of the Defendants herein,
17      including Does 1 through 10, inclusive, is responsible in some capacity for the
18      events herein alleged, or is a necessary party for obtaining appropriate relief.
19      Plaintiff will seek leave to amend when the true names, capacities,
20      connections, and responsibilities of the Defendants and Does 1 through 10,
21      inclusive, are ascertained.
22
23        JURISDICTION & VENUE:
24        7. The Court has subject matter jurisdiction over the action pursuant to 28
25      U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
26      Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
27        8. Pursuant to supplemental jurisdiction, an attendant and related cause
28      of action, arising from the same nucleus of operative facts and arising out of


                                               2

        Complaint
     Case 5:20-cv-00277-KK Document 1 Filed 02/12/20 Page 3 of 7 Page ID #:3




 1      the same transactions, is also brought under California’s Unruh Civil Rights
 2      Act, which act expressly incorporates the Americans with Disabilities Act.
 3        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 4      founded on the fact that the real property which is the subject of this action is
 5      located in this district and that Plaintiff's cause of action arose in this district.
 6
 7        FACTUAL ALLEGATIONS:
 8        10. Plaintiff went to the Store in July 2019 with the intention to avail herself
 9      of its goods, motivated in part to determine if the defendants comply with the
10      disability access laws.
11        11. The Store is a facility open to the public, a place of public
12      accommodation, and a business establishment.
13        12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
14      to provide wheelchair accessible paths of travel inside the Store in
15      conformance with the ADA Standards as it relates to wheelchair users like the
16      plaintiff.
17        13. On information and belief, the defendants currently fail to provide
18      wheelchair accessible paths of travel inside the Store.
19        14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
20      provide wheelchair accessible parking in conformance with the ADA
21      Standards as it relates to wheelchair users like the plaintiff.
22        15. On information and belief, the defendants currently fail to provide
23      wheelchair accessible parking.
24        16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
25      personally encountered these barriers.
26        17. As a wheelchair user, the plaintiff benefits from and is entitled to use
27      wheelchair accessible paths of travel inside the Store and accessible parking.
28      By failing to provide accessible facilities, the defendants denied the plaintiff


                                                  3

        Complaint
     Case 5:20-cv-00277-KK Document 1 Filed 02/12/20 Page 4 of 7 Page ID #:4




 1      full and equal access.
 2        18. The failure to provide accessible facilities created difficulty and
 3      discomfort for the Plaintiff.
 4        19. The defendants have failed to maintain in working and useable
 5      conditions those features required to provide ready access to persons with
 6      disabilities.
 7        20. The barriers identified above are easily removed without much
 8      difficulty or expense. They are the types of barriers identified by the
 9      Department of Justice as presumably readily achievable to remove and, in fact,
10      these barriers are readily achievable to remove. Moreover, there are numerous
11      alternative accommodations that could be made to provide a greater level of
12      access if complete removal were not achievable.
13        21. Plaintiff will return to the Store to avail himself of its goods and to
14      determine compliance with the disability access laws once it is represented to
15      him that the Store and its facilities are accessible. Plaintiff is currently deterred
16      from doing so because of her knowledge of the existing barriers and her
17      uncertainty about the existence of yet other barriers on the site. If the barriers
18      are not removed, the plaintiff will face unlawful and discriminatory barriers
19      again.
20        22. Given the obvious and blatant nature of the barriers and violations
21      alleged herein, the plaintiff alleges, on information and belief, that there are
22      other violations and barriers on the site that relate to her disability. Plaintiff
23      will amend the complaint, to provide proper notice regarding the scope of this
24      lawsuit, once he conducts a site inspection. However, please be on notice that
25      the plaintiff seeks to have all barriers related to her disability remedied. See
26      Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27      encounters one barrier at a site, she can sue to have all barriers that relate to
28      her disability removed regardless of whether she personally encountered


                                                 4

        Complaint
     Case 5:20-cv-00277-KK Document 1 Filed 02/12/20 Page 5 of 7 Page ID #:5




 1      them).
 2
 3      I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 4      WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 5      Defendants.) (42 U.S.C. section 12101, et seq.)
 6        23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 7      again herein, the allegations contained in all prior paragraphs of this
 8      complaint.
 9        24. Under the ADA, it is an act of discrimination to fail to ensure that the
10      privileges, advantages, accommodations, facilities, goods and services of any
11      place of public accommodation is offered on a full and equal basis by anyone
12      who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
13      § 12182(a). Discrimination is defined, inter alia, as follows:
14               a. A failure to make reasonable modifications in policies, practices,
15                   or procedures, when such modifications are necessary to afford
16                   goods,    services,    facilities,   privileges,    advantages,   or
17                   accommodations to individuals with disabilities, unless the
18                   accommodation would work a fundamental alteration of those
19                   services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
20               b. A failure to remove architectural barriers where such removal is
21                   readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
22                   defined by reference to the ADA Standards.
23               c. A failure to make alterations in such a manner that, to the
24                   maximum extent feasible, the altered portions of the facility are
25                   readily accessible to and usable by individuals with disabilities,
26                   including individuals who use wheelchairs or to ensure that, to the
27                   maximum extent feasible, the path of travel to the altered area and
28                   the bathrooms, telephones, and drinking fountains serving the


                                                5

        Complaint
     Case 5:20-cv-00277-KK Document 1 Filed 02/12/20 Page 6 of 7 Page ID #:6




 1                   altered area, are readily accessible to and usable by individuals
 2                   with disabilities. 42 U.S.C. § 12183(a)(2).
 3        25. When a business provides paths of travel, it must provide accessible
 4      paths of travel.
 5        26. Here, accessible paths of travel have not been provided.
 6        27. The Safe Harbor provisions of the 2010 Standards are not applicable
 7      here because the conditions challenged in this lawsuit do not comply with the
 8      1991 Standards.
 9        28. A public accommodation must maintain in operable working condition
10      those features of its facilities and equipment that are required to be readily
11      accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12        29. Here, the failure to ensure that the accessible facilities were available
13      and ready to be used by the plaintiff is a violation of the law.
14
15      II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16      RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17      Code § 51-53.)
18        30. Plaintiff repleads and incorporates by reference, as if fully set forth
19      again herein, the allegations contained in all prior paragraphs of this
20      complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21      that persons with disabilities are entitled to full and equal accommodations,
22      advantages, facilities, privileges, or services in all business establishment of
23      every kind whatsoever within the jurisdiction of the State of California. Cal.
24      Civ. Code §51(b).
25        31. The Unruh Act provides that a violation of the ADA is a violation of the
26      Unruh Act. Cal. Civ. Code, § 51(f).
27        32. Defendants’ acts and omissions, as herein alleged, have violated the
28      Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                                 6

        Complaint
     Case 5:20-cv-00277-KK Document 1 Filed 02/12/20 Page 7 of 7 Page ID #:7




 1      rights to full and equal use of the accommodations, advantages, facilities,
 2      privileges, or services offered.
 3         33. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 4      discomfort or embarrassment for the plaintiff, the defendants are also each
 5      responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 6      (c).)
 7
 8                PRAYER:
 9                Wherefore, Plaintiff prays that this Court award damages and provide
10      relief as follows:
11              1. For injunctive relief, compelling Defendants to comply with the
12      Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13      plaintiff is not invoking section 55 of the California Civil Code and is not
14      seeking injunctive relief under the Disabled Persons Act at all.
15              2. Damages under the Unruh Civil Rights Act, which provides for actual
16      damages and a statutory minimum of $4,000 for each offense.
17              3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18      to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
20      Dated: February 7, 2020              CENTER FOR DISABILITY ACCESS
21
22                                           By:
23                                           ______________________________
24                                                  Russell Handy, Esq.
                                                    Attorney for plaintiff
25
26
27
28


                                                   7

        Complaint
